Case 4:20-cv-00896-ALM-KPJ Document 10-2 Filed 12/11/20 Page 1 of 1 PageID #: 81




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  MICHAEL MOATES, individually and on
  behalf of DC CHRONICLE,

                                Plaintiffs,
          v.
                                                    Civil Action No. 4:20-cv-00896-ALM-KPJ
  FACEBOOK, INC., FACEBOOK
  PAYMENTS, INC, MARK ZUCKERBERG,
  as Chief Executive Officer, SHERYL
  SANDBERG, as Chief Operating Officer,

                                Defendants.

                         ORDER DENYING
  PLAINTIFF’S EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER

           On this day the Court considered Plaintiff’s Emergency Motion for Temporary

 Restraining Order. After careful consideration, the Court concludes that the motion lacks merit

 and should be denied. It is, therefore

        ORDERED that Plaintiff’s Emergency Motion for Temporary Restraining Order (Dkt.

 #6) is DENIED.
